PER CURIAM.
This is a negligence action to recover for injuries resulting from an automobile accident. The sole question raised on the appeal is whether the district court erred in directing a verdict for the defendant upon the ground that the plaintiffs had failed to prove any negligence on the part of the defendant. We have carefully reviewed the testimony. No useful purpose would be served by reciting it in detail. It is sufficient to say that we are satisfied that the trial judge was right in holding the evidence insufficient to establish the defendant’s negligence. See Burger v. Fischer Baking Co., 338 Pa. 110, 12 A.2d 14; Ranck v. Sauder, 327 Pa. 177, 193 A. 269.
The judgment of the district court is affirmed.